Title: [From Thomas Jefferson to Philip Mazzei, 12 May 1785]
From: Jefferson, Thomas
To: Mazzei, Philip


[Paris, 12 May 1785. Entry in SJL reads: “P. Mazzei. Receipt of his of Dec. 1. Peace. Likely to form rational connection with Tuscany, but barren unless Tuscans carry on in own bottoms. Barbary states. Query if ask peace with sword or money. Ill health. Begin now to go out. My appointment. Send for Polly next spring. Patsy well. Mr. Short also, and at St. Germ.’s. Mr. Ad. goes to Lond. His son to America. Doradour. Mably dead. Favi and myself intimate. Write me political news.” Opposite entry is the notation: “by Mr. Adams.” Not found. For Mazzei’s letter of “Dec. 1.” see Mazzei to TJ, 6 Dec. 1784.]
